Citation Nr: 1543077	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as allergies.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

No chronic allergy disorder, other than the already service-connected hives, was present during service, and the Veteran's current allergic rhinitis is not related to service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis, claimed as allergies, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in February 2012, prior to the initial adjudication of the claim.

The record also reflects that service treatment and pertinent post-service medical evidence have been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided a VA examination to determine whether the claimed disorder is related to service, and the Board finds the opinion obtained is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran and her representative contend that service connection is warranted for allergies because they "parallel the chronic hives" that were treated in service.  The record reflects that the Veteran has been granted service connection for chronic hives.

Service treatment records are negative for reports or diagnoses of a sinus or nasal disorder.  Records document the in-service treatment of an allergic skin rash of her eyes, face, and upper extremities in 1993, but do not include any reports of sinus or nasal symptomatology.  The March 1994 physical separation examination revealed normal clinical findings for the nose, sinuses, mouth, and throat.  The Veteran denied having ear, nose, or throat trouble, sinusitis, or hay fever on the March 1994 separation report of medical history.

An October 2009 private medical record relays the Veteran's medical history of seasonal allergies.  She was noted to have undergone allergy testing in 1998.

The Veteran underwent a VA examination in July 2012 in response to her claim.  She reported having chronic allergies since approximately 1991.  The examination disclosed that the Veteran's sinuses were normal  The pertinent diagnosis was chronic allergic rhinitis.  In reviewing the service records, the examiner noted that the Veteran suffered from hives and chronic allergies and was exposed to variety of chemicals during service, but was never treated for the claimed disorder.  Based on this evidence, the examiner opined that it was less likely than not that the claimed disorder was incurred in or caused by service.    

Following consideration of the evidence, the Board concludes service connection is not warranted for the claimed allergies, currently diagnosed as allergic rhinitis.

Initially, the Board finds a preponderance of the evidence shows that allergic rhinitis was not present during service.  Clinical evaluation was normal at separation, and the initial post-service evidence of an allergic rhinitis disability is indicated from 1998, 4 years after separation.  Furthermore, a VA medical professional provided a probative opinion in 2012 highlighting the absence of a sinus disorder in service, and ultimately concluding that the Veteran's rhinitis is not related to her active duty.  

The Veteran currently asserts that her allergic rhinitis began during service and continued since that time.  She claims to have experienced sinus symptomatology and to have received treatment for the disorder in parallel to the in-service treatment she received for her now service-connected hives disability.  Although the Veteran is competent to report this history, the Board finds the history of chronic symptoms is not credible since it is inconsistent with other probative evidence.  In this regard, the Board notes that the service treatment records show treatment of the Veteran's allergic skin rash but are entirely negative for reports of any sinus or nasal symptomatology.  The clinical examination of the Veteran's nose and sinuses was normal at the time of her separation, and she denied experiencing ear, nose, or throat problems, sinusitis, or hay fever on the March 1994 separation report of medical history.  Furthermore, the Board notes that the July 2012 VA examiner reviewed records of the in-service treatment of her allergic symptoms and highlighted that the Veteran was not treated for a sinus disorder.  Even considering her reports of in-service symptomatology, the VA examiner opined that the Veteran's rhinitis was not incurred in service.  In any event, the Board finds the objective medical evidence is more probative than the Veteran's currently reported history.  Thus, the Board finds the preponderance of the evidence establishes that no chronic rhinitis disorder was present until after the Veteran's discharge from service.

The Board again highlights that the only medical opinion of record weighs against the claim.  The VA examiner provided a probative opinion indicating that the Veteran's allergic rhinitis disability was not incurred in or due to service.  There is no contrary medical opinion of record.  Although the Veteran might believe that her rhinitis disability is related to service, the probative medical evidence does not corroborate this assertion, and the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of her rhinitis disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for allergic rhinitis, claimed as allergies, is denied.


REMAND

Additional development is needed with respect to the remaining claims on appeal.

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to in-service noise exposure associated with her duties as an animal care specialist.  She claims she was exposed to hazardous noise from animals that were housed in kennels and cages, to include dogs, primates, and sheep.  On her September 2012 notice of disagreement, the Veteran claimed numerous research studies and supporting data show a correlation between hearing loss and kennel/animal care work.

During service, the Veteran was tested on multiple occasions using audiometry.  Although mild, bilateral hearing loss was diagnosed at the time of the Veteran's March 1994 separation examination, none of the in-service audiometric test results indicate the presence of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  However, comparison of the findings on the service audiological examinations indicates a threshold shift occurred for both ears between the June 1987 enlistment examination and examinations completed in February 1989 and June 1991 as part of a hearing conservation program.  

Records from the Veteran's service in the Army reserves include a March 2001 reference audiogram showing a bilateral hearing loss disability for VA disability purposes.  This record includes a notation of "steady noise exposure."  The Veteran was given a permanent physical profile in February 2012 due to bilateral hearing loss. 

The Veteran underwent a VA audiological examination in July 2012, which revealed a right ear hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  A hearing loss disability was not shown for the left ear.  The examiner responded "no" as to whether the Veteran's hearing loss was at least as likely as not caused by or the result of service.  However, the examiner provided this opinion without the benefit of review of the Veteran's claims file, and thus, the examiner did consider the Veteran's in-service audiometric test results or the March 2011 audiogram reflecting a bilateral hearing loss disability.  As rationale for this opinion, the examiner stated that the Veteran's job description as an animal care specialist/research was at least as likely as not "low probable in the level of noise exposure," but provided no rationale to support this conclusion.  The Board notes that the examiner's conclusion in this regard does not reconcile a February 1989 service record indicating that hearing protection was recommended due the Veteran's duties in the workroom.  Essentially, the examiner did not consider or discuss all pertinent evidence of record and failed to provide adequate medical reasoning to support the opinion provided.  Thus, the Board finds that the examiner's opinion for the Veteran's hearing loss to be inadequate for adjudication purposes.    

The July 2012 examiner also diagnosed bilateral tinnitus and opined that the disorder was less likely than not associated with military noise exposure.  The examiner solely based this opinion on the Veteran's inability to relate the disorder to specific noise exposure during service, thereby essentially ignoring the Veteran's report of being subjected to loud noise due to her in-service duties.  Due to this failure on the part of the examiner, as well as the lack of any medical rationale to support the opinion against the claim, the Board finds the July 2012 opinion to be inadequate with which to decide the Veteran's claim.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the July 2012 VA audiology examiner's opinions, the Veteran must be afforded a new VA examination to determine the nature and etiology of her hearing loss and tinnitus disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all service records of all audiometric testing completed during the Veteran's reserves service.

2.  Then, the Veteran should be afforded another VA examination by an examiner with sufficient expertise to determine the etiology of any hearing loss disability and tinnitus present during the period of the claims.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any hearing loss disability or tinnitus shown during the pendency of the claims originated during service or is otherwise etiologically related to service, to include service noise exposure.  The examiner's rationale should include an assessment of the in-service audiological findings, to include consideration of the shifts in threshold readings during service.  For purposes of the opinions, the examiner should assume that the Veteran is credible.  

The examiner must also reconcile any conflicting medical evidence or opinions of record.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  Undertake any other development deemed warranted

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


